Per Curiam.
This was a suit to foreclose, a mortgage on a residence property in Jefferson County, Nebraska. The trial court found that there was $39,947.47 due the plaintiff, American Charter Federal Savings and Loan Association, and that the plaintiff was entitled to foreclosure of the mortgage. The defendants, Leonard D. Zabel and Betty R. Zabel, have appealed.
By an order entered on March 15,1988, on the motion of this court, the defendants were notified that the brief which they had filed failed to comply with the rules of the court in that it contained no assignments of error. The defendants were allowed 15 days in which to file an amendment to the brief stating assignments of error. On April 11,1988, the defendants filed a pleading entitled “Amended Brief” in this court, in which they state that the error lies as stated in their original answer, “Allege that the mortgage is a void contract without legal force or effect; and that Plaintiff made no advancements under said mortgage____”
We have carefully examined the record and there is nothing in the record to support the defendants’ assignment of error. The mortgage was signed and acknowledged under oath by both defendants, and the proceeds of the loan were paid by the plaintiff in accordance with the mortgage settlement and order for payment of funds signed by the defendants.
*722The assignment of error is without merit, and the judgment is affirmed.
Affirmed.